Citation Nr: 1302734	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-06 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albany, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Canton-Potsdam Hospital in Potsdam, New York, from April 1, 2009, to April 3, 2009. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to April 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and October 2009 decisions of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Albany, New York, which approved reimbursement of medical expenses incurred at Canton-Potsdam Hospital in Potsdam, New York, for March 31, 2009 but denied payment or reimbursement of unauthorized medical expenses from April 1, 2009, to April 3, 2009.  The Veteran asserts that he should be reimbursed for medical expenses incurred from April 1, 2009, to April 3, 2009, as well. 

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  There are no pertinent records included in the Veteran's Virtual VA file at this time.         

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In April 2012, the Board remanded the Veteran's claim for further evidentiary development.  The Board directed the AMC/RO, in pertinent part, to obtain the necessary authorization for the release of records from the Veteran and, thereafter, request Canton-Potsdam Hospital to provide all records of hospitalization of the Veteran from March 31, 2009 to April 3, 2009 and associate any records with the claims file.  A VA physician was then to review the record and provide a medical opinion addressing whether the Veteran could have been transferred safely at any time between April 1, 2009 and April 3, 2009 to a VA facility for continuation of medical treatment.

Pursuant to the Board's Remand, a VA physician reviewed the record and provided a medical opinion addressing whether the Veteran could have been transferred safely to a VA facility on April 1, 2009, for continuation of medical treatment in June 2012.  However, the no attempt to obtain the necessary authorization and consent from the Veteran in order to request the treatment records from Canton-Potsdam Hospital from March 31, 2009 to April 3, 2009, as ordered by the Board, was made.  As such action has not yet been accomplished, another remand is necessary.    

Where the remand orders of the Board are not complied with, the Board errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Based on the foregoing, the Board finds that another attempt to obtain the records should be undertaken.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for medical records pertaining to the Veteran's hospitalization from March 31, 2009 to April 3, 2009 at Canton-Potsdam Hospital.  After obtaining a completed VA Form 21-4142, obtain the medical records.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate. 

2.  If, and only if, additional medical records pertaining to the Veteran's hospitalization from March 31, 2009 to April 3, 2009 at Canton-Potsdam Hospital are obtained, obtain a supplemental medical opinion from a VA physician addressing whether the Veteran could have been transferred safely at any time between April 1, 2009 and April 3, 2009, to a VA facility for continuation of medical treatment.  The physician should review the claims file, including the additional hospitalization records obtained and the combined health record, so that he or she can properly address this question.  The rationale for the medical opinion should be provided.  

3.  Thereafter, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


